Citation Nr: 1524120	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-25 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Newington, Connecticut



THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred on March 2, 2012, for treatment for right eye retinal tears.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs Medical Center (VAMC) in Newington, Connecticut.  

The Veteran requested a hearing in conjunction with his appeal, and a hearing was scheduled in May 2014.  The Veteran failed to appear for that hearing, and his hearing request is therefore considered withdrawn.  38 C.F.R. § 20.704(d) (2014).  

Review of the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files reveals additional relevant records, including VA treatment records in VBMS and an appellate brief in Virtual VA.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure that all warranted development is completed.  

The Veteran is seeking payment or reimbursement for medical expenses incurred for treatment of right eye retinal tears on March 2, 2012.  The Veteran asserts that he called an ophthalmologist, described his symptoms, and was told to come into their facility immediately and that any delay would pose a serious threat to his eyesight.  On the Veteran's behalf, it has also been asserted that due to the urgent nature of the occurrence, and his location at the time, he was unable to go to a VA facility for treatment.  

In May 2013, the VAMC denied the Veteran's claim for payment or reimbursement, citing 38 C.F.R. § 17.52(a)(3), because it determined that there was no proof to show that the VA could not have provided the necessary care at the time the services were rendered.  The VAMC also noted that an episode of care for a medical emergency must be rendered in an emergency facility.  

In the July 2013 statement of the case (SOC), the VAMC provided notice of 38 U.S.C.A. § 1703 and 38 C.F.R. § 17.52 and informed the Veteran that his claim was denied because "services must be prior authorized by a VA provider except during a bona-fide medical emergency in which a VA facility is not feasibly available to render the necessary care."  

There are several avenues by which a veteran can claim payment or reimbursement for emergency medical expenses incurred at non-VA medical facilities.  In order for payment or reimbursement to be made under 38 U.S.C.A. § 1703, admission must be authorized in advance, or in the case of an emergency which existed at the time of admission, if an application is made within 72 hours of admission.  38 C.F.R. § 17.54(a) (2014).  In the absence of prior authorization or deemed prior authorization for medical services, there is no factual or legal basis for payment or reimbursement by VA under 38 U.S.C.A. § 1703 for contracted medical services at a non-VA facility.  

Alternatively, reimbursement for unauthorized medical expenses may be made pursuant to 38 U.S.C.A. § 1728, for treatment related to service-connected disability, or 38 U.S.C.A. § 1725, for treatment not related to service-connected disability.  Generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility under 38 U.S.C.A. § 1728, a claimant must satisfy three conditions.  There must be a showing that (a) the care and services rendered were either: (1) for an adjudicated service-connected disability, (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services to participate in training; (b) the services were rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay would have been hazardous to life or health; and (c) no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

To be eligible for reimbursement under 38 U.S.C.A. § 1725, a veteran has to satisfy all of the following conditions:  (a) the emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; (b) the claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); (c) a VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); (d) at the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; (e) the veteran is financially liable to the provider of emergency treatment for that treatment; (f) the veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); (g) if the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and (h) the veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.

The Board notes that in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly stated, the U.S. Court of Appeals for Veterans Claims implied that the Veterans Claims Assistance Act (VCAA) is applicable to a Chapter 17 claim.  Therefore, VCAA notice must be provided.  

In light of these different avenues for claiming payment or reimbursement for non-VA medical expenses, additional development is warranted.  The Veteran should be asked to provide clarification and additional information related to his claim as described below.  Additionally, although some records have been obtained from Consulting Ophthalmologists, appropriate attempts should be made to ensure that the complete records have been obtained, to include any records of the phone call that the Veteran claims preceded his treatment on March 2, 2012.  

One requirement for reimbursement under 38 U.S.C.A. § 1725 is that at the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services within the 24-month period preceding the furnishing of such emergency treatment.  Although there are some VA treatment records associated with the VBMS file, it is not clear whether these records are complete.  Therefore, VA must determine whether the Veteran was enrolled in the VA healthcare system, and had received treatment within the 24 months prior to March 2, 2012.  

Additionally, it appears that certain other relevant records, referred to in the SOC "timeline of events" and in a "summary of case" attached to the April 2013 memorandum to the chief of staff, may be missing from the record.  Any additional documentation related to the initial adjudication of the Veteran's claim, to include any records related to discussions with the Veteran, should be associated with the claims file.  

Finally, the Board finds that the July 2013 SOC was inadequate.  An SOC must contain:  (a) a summary of the evidence in the case relating to the issue or issues with which the appellant has expressed disagreement; (b) a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination; and (c) the determination of the agency of original jurisdiction on each issue and the reasons for each such determination with respect to which the disagreement has been expressed.  38 C.F.R. § 19.29 (2014).  Here, as noted above, the VAMC failed to address all potentially applicable statutes and regulations, including 38 U.S.C.A. §§ 1725 and 1728.  This must be remedied on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter notifying him of (1) any information or lay or medical evidence that is necessary to substantiate his private medical expenses claim, including under the provisions of 38 U.S.C.A. §§ 1725 and 1728, (2) the information or evidence that he should provide; and (3) the information or evidence VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

2.  Send the Veteran a letter asking him to clarify whether he is claiming that there was actual or deemed prior authorization from VA for the treatment received on March 2, 2012, and whether he is claiming any relationship between his treatment on March 2, 2012, and his service-connected anxiety reaction.  The Veteran should also be asked to provide additional information regarding the assertion of Margaret Raftery that due to the urgent nature of the occurrence and the Veteran's location at that time, he was unable to go to the VA for treatment, for example, the Veteran should be asked to elaborate on where he was on March 2, 2012, when he decided to seek treatment for his right eye and why he was unable to seek treatment from VA.  

Ask the Veteran to provide authorization so VA may obtain complete treatment records from Consulting Ophthalmologists, to include any records of a phone call preceding treatment received on March 2, 2012.  

3.  Obtain and associate with the claims file any evidence of VA treatment of the Veteran that occurred in the 24 months prior to March 2, 2012.  

4.  Associate any additional, relevant records related to the initial adjudication of the Veteran's claim, to include any records related to events and correspondence referred to in the SOC "timeline of events" and in a "summary of case" attached to the April 2013 memorandum to the chief of staff, with the claims file.  If no such records are available, this should be noted in the file.  

5.  After completing the above development and any other indicated development (such as, if warranted, obtaining additional evidence or medical opinion related to whether the claimed services were rendered in a medical emergency and whether VA facilities were feasibly available) and documenting all efforts in the claims file, readjudicate the claim.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and provide an appropriate opportunity to respond before the claims file is returned to the Board for further appellate action.  The SSOC should contain, among other things, a citation to, and summary of, the relevant statutes and regulations, including 38 U.S.C.A. §§ 1725 and 1728.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




